Citation Nr: 0513488	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel










INTRODUCTION

The veteran served on active duty from November 1952 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The veteran was scheduled for a hearing before the RO in 
December 2003; he failed to appear.

The issue of entitlement to a compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection for 
PTSD has been received, and the RO has notified him of the 
type of evidence needed to substantiate his claim.

2.  The most probative evidence of record shows that the 
veteran does not currently have PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a June 2001 VCAA letter.  The letter 
predated the August 2003 rating determination which denied 
service connection for PTSD.  See id.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  

Regarding the issue being decided on appeal, the evidence of 
record contains the veteran's service medical records, 
military personnel records, and stressor statement.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Additionally, the evidence of record contains a VA 
examination performed in July 2003.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for PTSD.

I.  Factual Background

The veteran's DD Form 214 reflects that the veteran was a 
chef in service.

Service medical records show that at a medical examination 
performed for induction purposes in October 1952, the veteran 
had no complaints regarding his mental health.  In a Report 
of Medical History completed for re-enlistment purposes in 
December 1968, the veteran indicated that he had been a 
patient in a mental hospital or sanatorium.  No further 
information was provided, and he was considered qualified for 
service.  On medical examination in September 1972 and April 
1977, no mental health disorders were noted.  On a Report of 
Medical History completed in April 1977, the veteran denied 
being treated for a medical condition.

The veteran contends that during service in Vietnam he was a 
cook at the mess hall.  During the day, his company commander 
would close the mess hall and send his unit on day patrols.  
During one patrol, his unit got into a firefight with the 
Viet Cong.  Six individuals with the Viet Cong were killed by 
his unit.  The veteran reports nightmares and bad memories 
from that day.  The veteran recalls dead bodies and the smell 
of burning flesh.  Living in American Samoa brings back 
memories of his experiences.  The veteran also reported that 
during service in Vietnam he could not sleep at night 
thinking that he was going to be killed and never see his 
family again.

In July 2003, the veteran was afforded a VA examination.  The 
veteran reported nightmares and recurrent intrusive thoughts 
regarding one particular patrol in Vietnam.  The veteran 
reported that three months after arriving in Vietnam in 1965, 
although his primary job was in food service, he was sent out 
on a patrol.  His unit ran into a Viet Cong bunker and they 
"flushed the enemy out by throwing grenades in the bunker 
and then shot them as they ran out."  He reported having 
"bad dreams about killing the Viet Cong."  He also reported 
recurrent daily memories that are often intrusive about the 
same incident, which included feelings of guilt and remorse.  
He denied any avoidant behaviors or hyperarousal symptoms 
such as sleep disturbances, irritability, or hypervigilance, 
despite being asked about these symptoms in several different 
ways.  He reported feeling depressed, sad and guilty when 
thinking about killing the Viet Cong, and had a hard time 
reconciling these actions with his religious beliefs.

The veteran reported living with his wife and two 
granddaughters.  Post-service he ran a store and retired in 
1993.  He reported very good relationships with his family.  
He denied any legal problems, history of assaultiveness or 
anger problems.  He reported attending church two to three 
times per week, and serving as a deacon.  He reported fishing 
two to three times per week with friends.  He belonged to the 
Marine Corps Association in American Samoa until it disbanded 
two years prior.

The examiner observed that the veteran was well dressed and 
groomed, friendly and cooperative.  Eye contact was good, and 
speech was normal for rate, volume, rhythm and content.  Mood 
was euthymic.  Affect was full and appropriate.  Thought 
process was linear.  Thought content showed no suicidal 
ideation, homicidal ideation, auditory hallucinations, visual 
hallucinations, or delusions.  He was oriented to time, place 
and person.  He denied any symptoms of obsessions, 
compulsions or panic.  He denied any significant history of 
substance abuse.  He drank alcohol while in the military but 
stopped after his retirement.

The examiner opined that the veteran did not meet the full 
criteria for PTSD.  Although he experienced a traumatic event 
and re-experienced it, he did not meet the criteria for 
avoidance and hyperarousal.  His symptoms could be better 
accounted for by a mood disorder in which he experienced 
ruminating thoughts and guilt about his actions of killing 
other humans even if they were the enemy.  He specifically 
mentioned that he was religious person and that killing is 
hard to reconcile with his religious beliefs.  His past and 
current level of social and occupational function showed that 
there had not been a strong impact by the symptoms that were 
present.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

Initially, the Board notes that to establish service 
connection for PTSD, medical evidence is required diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2004); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The veteran claims service connection for PTSD which he 
asserts was incurred due to his active service in Vietnam.  
Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently has PTSD.  As a result, service connection for this 
disability must be denied.

The veteran was afforded a VA examination in July 2003.  The 
veteran described one traumatic incident, in which his unit 
killed members of the Viet Cong.  The examiner independently 
reviewed the claims folder, performed a mental examination, 
and did not render a diagnosis of PTSD.  The examiner opined 
that the veteran's symptoms were better accounted for by the 
guilt he experienced due to his actions in Vietnam.

The Board accepts the July 2003 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination.  See Boggs v. West, 11 Vet. App. 334 (1998).  
There has not been a diagnosis of PTSD as required by 38 
C.F.R. § 3.304(f).  Because such a diagnosis of PTSD is 
required, entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD, due to the 
stressful incident which he described.  Although the Board 
can sympathize with the veteran's plight, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis of current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the veteran's own testimony 
is not probative evidence that he has PTSD.

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran was afforded an audiological examination in June 
2003; however, the examiner did not provide a controlled 
speech discrimination score (Maryland CNC).  This examination 
report is inadequate for rating purposes.  Consequently, 
another VA examination to address the current severity of the 
veteran's bilateral hearing loss is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
a VA audiological examination for the 
purpose of determining the current 
severity of any bilateral hearing loss.  
The RO should forward the veteran's 
claims file to the VA examiner to be 
reviewed in conjunction with the 
examination.  The examiner shall 
perform an evaluation for hearing 
impairment as required by 38 C.F.R. 
§ 4.85, which shall include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to a 
compensable rating for bilateral 
hearing loss.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


